Citation Nr: 1440745	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at video conference hearing before the Board in January 2013.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was last denied by a rating decision dated in May 2004.  The Veteran did not appeal the denial.
 
2.  The evidence received since the May 2004 rating decision is new and material and raises a reasonable possibility of substantiating the underlying claim of service connection for bilateral hearing loss.

3.  Service connection for tinnitus was last denied by a rating decision dated in May 2004.  The Veteran did not appeal the denial.
 
4.  The evidence received since the May 2004 rating decision is new and material and raises a reasonable possibility of substantiating the underlying claim of service connection for tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for bilateral hearing loss has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for tinnitus has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally submitted a claim of entitlement to service connection for bilateral hearing loss and tinnitus in August 2003.  The claim was denied in a May 2004 rating decision.  The Veteran was notified of the denial and his appellate rights by letter dated in May 2004.  The Veteran did not appeal that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for bilateral hearing loss and tinnitus may now be considered on the merits only if new and material evidence has been received since the time of the May 2004 final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

 In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial of the claims for service connection for bilateral hearing loss and tinnitus the evidence consisted of the Veteran's service treatment records (STRs), a VA examination report dated in February 2004, and a VA addendum opinion dated in April 2004.   

The Veteran's STRs include audiometric testing at the Veteran's entrance to and separation from service.  Audiometric testing performed at the Veteran's January 1968 entrance examination revealed puretone thresholds, in decibels, for the right ear of 15 at 500 Hertz, 0 at 1000 Hertz, 15 at 2000 Hertz, 20 at 3000 Hertz, and 15 at 4000 Hertz and puretone thresholds, in decibels for the left ear of 25 at 500 Hertz, 5 at 1000 Hertz, 10 at 2000 Hertz, 45 at 3000 Hertz, and 55 at 4000 Hertz.  Audiometric testing performed at the Veteran's April 1970 separation examination revealed puretone thresholds, in decibels, for the right ear of 10 at 500 Hertz, 0 at 1000 Hertz, 20 at 2000 Hertz, 0 at 3000 Hertz, and 20 at 4000 Hertz and puretone thresholds, in decibels for the left ear of 0 at 500 Hertz, 0 at 1000 Hertz, 30 at 2000 Hertz, 50 at 3000 Hertz, and 50 at 4000 Hertz.

The February 2004 VA examination included audiometric testing which revealed puretone thresholds, in decibels, for the right ear of 20 at 1000 Hertz, 70 at 2000 Hertz, 70 at 3000 Hertz, and 60 at 4000 Hertz with an average decibel loss of 55.   Puretone thresholds, in decibels, for the left ear were 15 at 1000 Hertz, 70 at 2000 Hertz, 75 at 3000 Hertz, and 75 at 4000 Hertz with an average decibel loss of 59.   Speech recognition testing revealed speech recognition ability of 76 percent in the right ear and 84 percent in the left ear.  The Veteran reported bilateral tinnitus for fifteen years.  The examiner diagnosed bilateral moderately severe high frequency sensorineural hearing loss.  

In an April 2004 addendum opinion, the February 2004 VA examiner noted that the Veteran had moderate high frequency hearing loss in his left ear at his entrance to and separation from service and opined that the Veteran's hearing loss was not caused by military noise exposure.  

The RO denied the claim in a May 2004 rating decision.  The basis of the denial of the claim was that hearing loss and tinnitus neither occurred in nor were caused by service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.   

The Veteran submitted the current claims to reopen his claims for service connection for bilateral hearing loss and tinnitus in August 2009.  Evidence associated with the claims file since the final prior denial consists of private audiometric evaluations dated in October 2004 and February 2007, VA treatment reports dated through March 2012, and the Veteran's testimony from a January 2013 video conference hearing.   

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issues before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior decision, the Veteran has submitted evidence in the form of his own testimony which suggests that the Veteran's current bilateral hearing loss and tinnitus were caused or aggravated by service.  Specifically, the Veteran testified that he was exposed to loud engine noise, gun fire, and explosions during his service working as a mechanic and has experienced symptoms of hearing loss and tinnitus since shortly after he separated from service.  At the time of the final prior denial, there was no evidence of a report of a continuity of symptomatology of hearing loss and tinnitus since service.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claims.

 Accordingly, the claims of service connection for bilateral hearing loss and tinnitus are reopened.  The claims will be remanded for additional development.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.   To that extent only, the appeal is granted.

The claim of entitlement to service connection for tinnitus is reopened.  To that extent only, the appeal is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran was provided a VA examination in February 2004.  In an April 2004 addendum opinion, the February 2004 VA examiner indicated that the Veteran's hearing loss was not caused by military noise exposure.  The examiner's rationale was that the Veteran's entrance and separation service audiograms reflected moderate high frequency hearing loss in his left ear.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner failed to consider the Veteran's right ear hearing loss at the Veteran's entry to and separation from service.  Moreover, the examiner did not use the correct standard in offering the opinion with regard to the left ear hearing loss.  Finally, the examiner failed to offer any opinion with regard to the tinnitus.  

With regard to the claim for hearing loss of the left ear, a veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2013).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Additionally, the Board recognizes that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss, even if it does not rise to the level of disabling under VA standards.  Hensley v. Brown, 5 Vet. App. 155 (1993) 

A review of the Veteran's service treatment records shows that audiometry testing at the Veteran's entrance examination in January 1968 found puretone thresholds of 45 and 55 decibels in the left ear at 3000 Hertz and 4000 Hertz, respectively. Consequently, the Veteran met the criteria for a hearing loss disability in his left ear at his entrance to service. 

In order to properly adjudicate the hearing loss claim, another VA examination with etiology opinions should be obtained.

Additionally, VA outpatient treatment reports dated through March 2012 are associated with the claims file.  The records reflect treatment for hearing loss.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made. 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine whether there are any additional relevant treatment records.  If any records are identified, obtain the Veteran's VA treatment records dated since March 2012.  Any other records identified by the Veteran should also be obtained.

2.  After any additional records are obtained, schedule the Veteran for a VA audiology examination.  The examiner should review the claims file and note that review in the report.  The examiner should elicit a complete history from the Veteran, the details of which should be included in the examination report.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of hearing loss and tinnitus since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Following examination, interview of the Veteran, and review of the claims file, the examiner should provide the following opinions:

(a) With regard to the left ear hearing loss, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the left ear hearing loss indicated by elevated hearing thresholds at 3000 Hertz and 4000 Hertz noted at the time of the Veteran's entrance examination increased in severity during active service.  

(b) If it is determined that the left ear audiometric thresholds noted at entry increased in severity during service, was any increase at least as likely as not (50 percent probability or greater) due to the natural progress of the disease.  

(c) With regard to the right ear hearing loss and tinnitus, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current right ear hearing loss and tinnitus are of service onset or otherwise related to the Veteran's active service.  If the Veteran's current right ear hearing loss and tinnitus are more likely attributable to factors unrelated to service, the examiner should specifically so state.

The examiner should include in the examination report the complete rationale for any opinion expressed.  If the examiner is unable to address any inquiry sought above, then he or she should explain why.  If the examiner indicates that an opinion cannot be supplied "without resorting to mere speculation," the examiner is asked to indicate whether this is because further information would be needed or because the limits of medical knowledge have been exhausted.  If further information is needed, the examiner should specify exactly what further information is necessary.

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claims to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


